Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00137-CV

                                         Ernesto CASTILLO,
                                              Appellant

                                                  v.

                                          BQUARDO LLC,
                                             Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2021CV04449
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 14, 2022

APPEAL DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by July 7, 2022. Neither the brief nor a motion for

extension of time has been filed. Therefore, on July 29, 2022, this court ordered appellant to file,

no later than August 15, 2022, his brief and a written response reasonably explaining: (1) his failure

to timely file a brief, and (2) why appellee is not significantly injured by appellant’s failure to

timely file a brief. Our order cautioned appellant that if he failed to file a brief and the written

response by August 15, 2022, we would dismiss this appeal for want of prosecution. See TEX. R.

APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(b), (c) (allowing involuntary dismissal for want of
                                                                                  04-22-00137-CV


prosecution or if appellant fails to comply with court order). Appellant has not responded to our

order; therefore, this appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM




                                                 -2-